Citation Nr: 1113675	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J. C.



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to March 1982.  He died in May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the appellant and another witness, J. C., testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

To establish DIC for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) has held that, in the context of a claim for DIC benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Court held in Pelegrini II that VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the Court determines that a notice error has been committed, the Court must take due account of the rule of prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  In the context of a § 5103(a) notice error, such error is "presumed prejudicial, requiring reversal unless the VA can show that the error did not affect the essential fairness of the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In the current case, the appellant was provided notice of the VCAA in July 2006, prior to the initial adjudication of her claim in the December 2006 rating decision at issue.  However, this July 2006 letter failed to satisfy the three requirements for VCAA notice in the context of a claim for DIC benefits, as outlined in Hupp.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, remand is necessary to afford the Veteran proper notice as required by Hupp.

Additionally, the appellant has argued, in part, that the Veteran's T-cell lymphoma-listed on his May 2006 death certificate as the immediate cause of his death-was the result of exposure to Agent Orange during his period of service at U-Tapao Air Force Base in Thailand.  Service personnel records reflect that the Veteran served at U-Tapao Air Force Base from January 1972 to January 1973.  

In February 2011, the Board remanded the claim to comply with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, as relates to claimed exposure to herbicides in Thailand during the Vietnam era.  Unfortunately, these procedures have not been completed.  On remand, the RO/AMC should ensure compliance with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the appellant a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  The RO or the AMC should undertake all appropriate additional development on the appellant's claim, to include obtaining a copy of any pertinent, outstanding records, and all necessary development to comply with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, as relates to claimed exposure to herbicides in Thailand during the Vietnam era.  This development should include submission of the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does or does not exist.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, considering all evidence associated with the claims file since the RO's most recent adjudication of the issue.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


